18-05015-cag Doc#135 Filed 04/22/19 Entered 04/22/19 16:54:50 Main Document Pg 1 of
                                        12




  IT IS HEREBY ADJUDGED and DECREED that the
  below described is SO ORDERED.


  Dated: April 22, 2019.

                                                       ________________________________________
                                                                  CRAIG A. GARGOTTA
                                                          UNITED STATES BANKRUPTCY JUDGE
  ________________________________________________________________


                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

  IN RE:                                        §     CASE NO. 18-50085-CAG
                                                §
  FIRST RIVER ENERGY, LLC,                      §         CHAPTER 11
         Debtor.                                §

  DEUTSCHE BANK TRUST COMPANY                    §
  AMERICAS, AGENT,                               §
        Plaintiff,                               §
                                                 §
  v.                                             §   ADVERSARY NO. 18-05015-CAG
                                                 §
  FIRST RIVER ENERGY, LLC, Debtor-in-Possession; §
  U.S. ENERGY DEVELOPMENT CORPORATION;           §
  AGERON ENERGY, LLC; PETROEDGE ENERGY IV,§
  LLC; TEAL NATURAL RESOURCES, LLC;              §
  VICEROY PETROLEUM, LP; RLU OPERATING,          §
  LLC; DEWBRE PETROLEUM CORPORATION;             §
  JERRY C. DEWBRE, TRUSTEE; AMERICAN             §
  SHORELINE, INC.; TEXPATAPIPELINE COMPANY; §
  AURORA RESOURCES CORPORATION; AWP              §
  OPERATING CO.; TEXRON OPERATING LLC;           §
  GALVESTON BAY OPERATING CO. LLC;               §
  MAGNUM PRODUCING, LP; MAGNUM                   §
  ENGINEERING COMPANY; MAGNUM OPERATING§
  LLC; ROCK RESOURCES, INC; KILLAM OIL CO., §
  LTD.; AND ENERGY RESERVES GROUP, LLC,          §
         Defendants.                             §

      MEMORANDUM OPINION IN SUPPORT OF CERTIFICATION OF A DIRECT
            APPEAL TO THE FIFTH CIRCUIT COURT OF APPEALS



                                                1
18-05015-cag Doc#135 Filed 04/22/19 Entered 04/22/19 16:54:50 Main Document Pg 2 of
                                        12



          This Memorandum Opinion is issued in support of a Certification of a Direct Appeal to the

  United States Court of Appeals for the Fifth Circuit.

                                     STATUTORY AND RULE AUTHORITY

          This certification is made pursuant to 28 U.S.C. § 158(d)(2). 1 This certification is

  governed by Fed. R. Bankr. P. 8006. 2

                      FACTS AND LAW ESTABLISHING THIS COURT’S AUTHORITY

          Under Rule 8006, the matter that is the subject of a direct appeal is “pending” in the

  Bankruptcy Court for 30 days after the effective date under Rule 8002 of the first notice of appeal

  of the order for which direct review is sought. The Court finds as follows:

          On March 7, 2019, the Court issued its Memorandum Opinion Granting, In Part and

  Denying, In Part Agent’s Motion for Summary Judgment and Alternative Motion for Partial

  Summary Judgment (ECF No. 114) 3 (“Memorandum Opinion”) and its accompanying Order

  Granting, In Part and Denying, In Part Agent’s Motion for Summary Judgment and Alternative

  Motion for Partial Summary Judgment (ECF No. 113) (collectively, the “Summary Judgment

  Rulings”). On March 21, 2019, a Notice of Appeal (ECF No. 118) and Motion for Leave to Appeal

  (ECF No. 119) were filed by the following producers who are defendants in this case: U.S. Energy

  Development Corporation; Ageron Energy, LLC; Petroedge Energy IV, LLC; Teal Natural

  Resources, LLC; Crimson Energy Partners IV, LLC; Viceroy Petroleum, LP; RLU Operating,

  LLC; Dewbre Petroleum Corporation; Jerry C. Dewbre, Trustee; American Shoreline Inc.;

  Texpata Pipeline Company; Aurora Resources Corporation; AWP Operating Co.; Texron


  1
    Hereinafter, all code sections refer to title 28 of the United States Code unless specifically noted otherwise.
  2
    Hereinafter, all rules refer to the Federal Rules of Bankruptcy Procedure unless specifically noted
  otherwise.
  3
    Hereinafter, all citations to documents filed on ECF refer to documents filed in this Court in Adversary
  No. 18-05015-CAG unless specifically noted otherwise.
                                                         2
18-05015-cag Doc#135 Filed 04/22/19 Entered 04/22/19 16:54:50 Main Document Pg 3 of
                                        12


  Operating LLC; Magnum Producing, LP; Magnum Engineering Company; Magnum Operating

  LLC; Rock Resources, Inc.; Killam Oil Co., Ltd.; and Energy Reserves Group, LLC (collectively

  referred to hereinafter as “Producers”). 4 The Notice of Appeal was timely filed under Rule

  8002(a)(1), and March 21, 2019 is the “effective” date of the Notice of Appeal under Rule 8002(a).

  Producers’ Notice of Appeal and Motion for Leave to Appeal were transmitted to the United States

  District Court for the Western District of Texas (“District Court”) and assigned Case No. 19-cv-

  00301.

            This Court held a status hearing on March 27, 2019 at which the Court requested the

  Parties’ positions on certifying certain questions of law discussed in the Summary Judgment

  Rulings to the United States Court of Appeals for the Fifth Circuit (“Fifth Circuit”). At the status

  hearing, the Court permitted the Parties to submit optional briefing regarding their positions on

  direct certification of questions of law addressed by the Summary Judgment Rulings.

            After the status hearing, plaintiff Deutsche Bank Trust Company Americas, Agent

  (“Agent”) filed Agent’s Response to Producer Group Defendants’ Motion for Leave to Appeal;

  Alternatively, Motion for Leave to Cross-Appeal (Case No. 19-cv-00301, ECF No. 2) on April 3,

  2019 with the District Court that opposed Producers’ request for leave to appeal and argued, in the

  alternative, that Agent should be allowed to cross-appeal the Summary Judgment Rulings if

  Producers’ Motion for Leave to Appeal is granted. On April 5, 2019, this Court entered an Order

  Granting Agent’s Motion to Extend Time to Appeal (ECF No. 126) permitting an extension of

  time under Rule 8002(d)(1) for Agent to file a notice of appeal to cross-appeal the Summary

  Judgment Rulings. On April 9, 2019, this Court entered an Order Granting Debtor’s Joinder to

  Agent’s Motion to Extend Time to File a Notice of Appeal (ECF No. 126), which also granted



  4
      Intervenors RADCO Operations, L.P. and RHEACO, Ltd. did not appeal the Summary Judgment Rulings.
                                                    3
18-05015-cag Doc#135 Filed 04/22/19 Entered 04/22/19 16:54:50 Main Document Pg 4 of
                                        12


  Debtor an extension of time to file a notice of appeal under Rule 8002(d)(1). Producers filed

  Producer Group Defendants’ Statement of Issues and Designation of Record on Appeal on April

  4, 2019 (ECF No. 123). Agent filed Agent’s Statement of Issues on Appeal and Designation of

  Additional Items to be Included in the Record on Appeal Regarding Notice of Appeal at Docket

  Number 119 (ECF No. 131).

          On April 16, 2019, Producers filed their Advisory and Statement of Producer Group

  Defendants in Support of the Court’s Certification of Direct Appeal to the United States Court of

  Appeals for the Fifth Circuit (ECF No. 132) (“Producers’ Advisory in Support of Direct Appeal”).

  Producers’ Advisory in Support of Direct Appeal asserts that certain questions of law discussed in

  the Summary Judgment Rulings meet the standards for direct appeal under 28 U.S.C. § 158(b).

  Producers’ Advisory in Support of Direct Appeal apparently “supports” certification but does not

  request certification. On April 16, 2019, Agent filed Agent’s Memorandum of Law Regarding

  Timing of Certification of Direct Appeal (ECF No. 133) (“Agent’s Memorandum on

  Certification”). Agent’s Memorandum on Certification contends that the Summary Judgment

  Rulings do not constitute a final, appealable judgment because they do not dispose of all claims

  brought in the adversary proceeding. Agent contends that certification would be premature under

  § 158(a) because the District Court has not granted Producers’ Motion for Leave to Appeal. As

  such, Agent does not support a certification for direct appeal. On April 16, 2019, debtor First River

  Energy, LLC (“Debtor” or “First River”) filed Debtor’s Statement Regarding Timing of

  Certification of Direct Appeal (ECF No. 134) (“Debtor’s Statement”). Debtor’s Statement

  concurred with the Court’s position that April 21, 2019 is the deadline for the Court to certify the

  appeal. 5


  5
   April 21, 2019 is a Sunday. Under Rule 9006, the Court’s deadline to certify the appeal is Monday, April
  22, 2019.
                                                     4
18-05015-cag Doc#135 Filed 04/22/19 Entered 04/22/19 16:54:50 Main Document Pg 5 of
                                        12


                JURISDICTION AND CERTIFICATION OF INTERLOCUTORY ORDERS FOR
                       DIRECT APPEAL TO THE CIRCUIT COURT OF APPEALS

      A. Jurisdiction

          Under Rule 8006(e), a court may sua sponte certify a direct appeal to the court of appeals

  on its own motion set forth in a separate document. To properly certify a direct appeal, a court

  must serve its certification, along with an opinion or memorandum that contains the information

  required by Rule 8006(f)(2)(A)–(D), on the parties to the appeal in the manner required by Rule

  8003(c)(1).

          For a court to have jurisdiction to certify a direct appeal, the matter must be “pending” in

  that court. Fed. R. Bankr. P. 8006(d). For the purposes of Rule 8006, “a matter remains pending

  in the bankruptcy court for 30 days after the effective date under Rule 8002 of the first notice of

  appeal from the judgment, order, or decree for which direct review is sought.” Fed. R. Bankr. P.

  8006(B). “A matter is pending in the district court . . . thereafter.” Id.

          In the present case, Producers filed their Notice of Appeal and Motion for Leave to Appeal

  on March 21, 2019, and both documents were docketed on March 21, 2019. (ECF Nos. 118, 119).

  The matters at issue in the appeal remain pending in the bankruptcy court for thirty days after

  March 21, 2019. Fed. R. Bankr. P. 8006(b). Here, the thirtieth day is Saturday, April 20, 2019.

  Under Rule 9006, if a time period specified in the Federal Rules of Bankruptcy Procedure is stated

  in days, “the period continues to run until the end of the next day that is not a Saturday, Sunday,

  or legal holiday.” As such, for the purpose of retaining jurisdiction under Rule 8006(b), the Court

  finds that this matter is “pending” in the bankruptcy court through Monday, April 22, 2019.

      B. Certification of Interlocutory Orders for Direct Appeal to the Circuit Court of
         Appeals

          Under Rule 8006(a), a certification of a bankruptcy court order for direct review in a court



                                                     5
18-05015-cag Doc#135 Filed 04/22/19 Entered 04/22/19 16:54:50 Main Document Pg 6 of
                                        12


  of appeals under § 158(d)(2) is effective when: “(1) the certification has been filed; (2) a timely

  appeal has been taken under Rule 8003 or 8004; and (3) the notice of appeal has become effective

  under Rule 8002.” Rule 8004(a), which explains how to appeal an interlocutory order of a

  bankruptcy court filed under § 158(a)(3), requires that the party appealing file a notice of appeal

  and a motion for leave to appeal with the bankruptcy clerk. Under § 158(a)(3), district courts have

  jurisdiction to hear appeals of interlocutory orders with leave of court.

         The Court agrees with Agent that the Summary Judgment Rulings did not dispose of all

  claims brought in the adversary proceeding. Therefore, the Summary Judgment Rulings constitute

  an interlocutory order. Pursuant to Rule 8004, a party may request leave to appeal an interlocutory

  order of a bankruptcy court by filing a notice of appeal and a motion for leave to appeal with the

  bankruptcy court. Under § 158(d)(2), courts of appeals are granted “jurisdiction of appeals

  described in the first sentence of subsection (a) [of section 158], which covers appeals from both

  final and interlocutory orders.” 10 Collier on Bankruptcy ¶ 8004.11 (16th ed. 2019). If the

  bankruptcy court certifies a direct appeal of an interlocutory order entered by that court, and the

  circuit court of appeals authorizes the direct appeal, then the requirement to receive leave to appeal

  an interlocutory order provided under § 158(a)(3) is satisfied. Id. (citing Fed. R. Bankr. P. 8004(e)).

         Agent’s Memorandum on Certification asserts that there is “no appealable order to certify

  for direct appeal because the district court has not yet ruled on the motion for leave to appeal.”

  (Agent’s Memorandum on Certification, ECF No. 133). Producers complied with Rule 8004,

  timely filing their Notice of Appeal and Motion for Leave to Appeal with the bankruptcy court on

  March 21, 2019. (ECF Nos. 118, 119). As such, this Court finds that if the Fifth Circuit authorizes

  this Court’s certification for direct appeal, then the leave requirement for appeal of an interlocutory

  order described under 28 U.S.C. § 158(a)(3) is satisfied.



                                                    6
18-05015-cag Doc#135 Filed 04/22/19 Entered 04/22/19 16:54:50 Main Document Pg 7 of
                                        12


                 INFORMATION REQUIRED BY FED. R. BANKR. P. 8006(F)(2)(A)–(D)

         Rule 8006(e)(1), which allows a court to certify a direct appeal on its own motion, requires

  this Court to include the information required by Rule 8006(f)(2)(A)–(D). This information

  includes the facts necessary to understand the question presented on appeal, the question presented

  on appeal, the relief sought, and the reasons for the direct appeal as discussed in 28 U.S.C.

  § 158(d)(2)(A)(i)–(iii).

     A. The Facts Necessary to Understand the Question Presented (Rule 8006(f)(2)(A))

         On January 12, 2018, Debtor filed a voluntary petition for relief under chapter 11 of the

  Bankruptcy Code. Pre-petition, Debtor provided midstream transportation services to the oil and

  gas industry across the United States. Debtor purchased and marketed domestic crude oil and

  condensate directly from upstream producers. After purchasing oil from upstream producers,

  Debtor re-sold and delivered aggregated oil to third-party downstream purchasers through trucks

  and pipeline. Debtor entered into pre-petition agreements with Producers (“Producer

  Agreements”) to purchase oil and gas from wells situated in Texas and Oklahoma. The majority

  of the upstream producers produced oil and gas in the state of Texas (referred to hereinafter as

  “Texas Producers”). Pursuant to the Producer Agreements, Debtor purchased and took possession

  of oil and gas purchased in one month and paid for it in the following month.

         On July 23, 2015, Debtor entered into a credit agreement, guarantee agreement, and

  security agreement with Agent. The security agreement granted Agent a continuing security

  interest in substantially all of Debtor’s assets. Agent executed UCC-1 financing statements with

  the Delaware Department of State on July 23, 2015 that covered “all assets of Debtor, wherever

  located, whether now owned and existing or hereafter acquired or coming into existence, together

  with all proceeds thereof.” (Agent’s App’x to MSJ, Pt. 3, ECF No. 90-4).



                                                  7
18-05015-cag Doc#135 Filed 04/22/19 Entered 04/22/19 16:54:50 Main Document Pg 8 of
                                        12


          In November and December 2017, Debtor defaulted on making payments due under its

  credit agreement with Agent. When Debtor filed for bankruptcy on January 12, 2018, Debtor had

  not paid Producers for oil and gas produced in December 2017. Agent and Producers both assert

  that they have a first priority, perfected lien on the Debtor’s collateral as follows: Debtor’s accounts

  receivable owed from downstream purchasers for oil sold; cash and cash equivalents; financial

  assets; and inventory. Agent initiated this adversary proceeding as a declaratory judgment action

  to determine extent, validity, and priority of liens in the collateral.

          In its Motion for Summary Judgment, Agent argued that, pursuant to the conflict-of-law

  provision found in Title 6, Section 9-301 of the Delaware Code, Delaware law applies to determine

  perfection and priority of security interests in Debtor’s goods, inventory, accounts, and proceeds.

  In response, Texas Producers asserted, in relevant part, that they hold an automatically-perfected

  purchase money security interest (“PMSI”) in oil and gas produced in Texas and sold to Debtor in

  December 2017, along with proceeds thereof, pursuant to a non-standard provision found in

  Section 9.343 of the Texas Business and Commerce Code. The Court determined that pursuant to

  Section 9-301 of the Uniform Commercial Code (“UCC”), which is the same in Delaware and

  Texas, Delaware law controls as to the priority and perfection of liens on proceeds from sale of oil

  and gas production from Texas wells.

      B. The Questions Presented on Appeal (Rule 8006(f)(2)(B))

      1. Does UCC § 9-301, which is the same in Texas and Delaware, dictate that Delaware
         law governs perfection and priority of liens between Texas Producers and Agent
         where the personal property at issue is accounts receivable, cash, cash equivalents,
         and inventory held by Debtor, an LLC organized under the laws of the state of
         Delaware?

      2. Does UCC § 9-301, which is the same in Texas and Delaware, dictate that the law of
         the state where Debtor is incorporated determines perfection and priority of security
         interests among Agent, a secured lender, and Producers of oil and gas in Texas,



                                                     8
18-05015-cag Doc#135 Filed 04/22/19 Entered 04/22/19 16:54:50 Main Document Pg 9 of
                                        12


           regardless of the non-standard provision located at Section 9.343 of the Texas
           Business and Commerce Code?

           Agent argues that because Debtor was organized in Delaware, Delaware law determines

  perfection and priority. Specifically, Agent cites to Section 9-301 of the UCC (“UCC § 9-301”),

  which provides “while a debtor is located 6 in a jurisdiction, the local law of that jurisdiction

  governs perfection, the effect of perfection or nonperfection, and the priority of a security interest

  in collateral.” Del. Code Ann. tit. 6, § 9-301(1) (West 2019); Tex. Bus. & Com. Code Ann.

  § 9.301(1) (West 2017). Under Delaware law, a security interest in goods, inventory, accounts,

  and proceeds arises by filing a UCC-1 financing statement with the Delaware Department of State.

  Del. Code. Ann. tit., § 9-310(a). Because Agent was the first party to file a UCC-1 financing

  statement in Delaware on substantially all of Debtor’s collateral, Agent asserted, and the Court

  agreed, that Agent’s security interest primes liens asserted by Producers.

           Producers argue that they have an automatically-arising PMSI in Debtor’s oil, gas, and

  proceeds thereof for oil produced in Texas that arises under a non-standard provision of Texas’s

  adopted version of the UCC located at Section 9.343 of the Texas Business and Commerce Code

  (“Texas § 9.343”). Producers contend that their PMSI primes any security interest held by Agent.

  Section 9.343(a) of the Texas Business and Commerce Code provides a security interest in favor

  of interest owners, as secured parties, to secure the obligations of the first purchaser of oil and gas

  production, as debtor, to pay the purchase price. Producers contend that Texas § 9.343 determines

  perfection and priority of liens for oil produced in Texas, not UCC § 9-301.




  6
    The location of a registered organization is defined in UCC § 9-307(e), which states, “a registered organization that
  is organized under the law of the state is located in that state.” Del. Code Ann. tit. 6, § 9-307(e); Tex. Bus. & Com.
  Code Ann. § 9.307(e).

                                                            9
18-05015-cag Doc#135 Filed 04/22/19 Entered 04/22/19 16:54:50 Main Document Pg 10
                                      of 12


    C. The Relief Sought (Rule 8006(f)(2)(C))

        Producers seek the District Court’s determination that this Court erred in determining that

 Delaware law (and the Delaware UCC) governed the perfection and priority of liens between the

 Producers and Agent. (ECF No. 123). Producers also seek the District Court’s determination that

 this Court erred in determining that Texas § 9.343 does not provide a lien to the Producers that is

 superior to that of Agent. (Id.)

    D. Reasons Why Direct Appeal Should Be Allowed, Including Circumstances Specified
       in 28 U.S.C. § 158(d)(2)(A)(i)–(iii)

        This Court may authorize a direct appeal to the Fifth Circuit if it certifies that:

        (i)     the judgment, order, or decree involves a question of law as to which there is no
                controlling decision of the court of appeals for the circuit or of the Supreme Court
                of the United States, or involves a matter of public importance;

        (ii)    the judgment, order, or decree involves a question of law requiring resolution of
                conflicting decisions; or

        (iii)   an immediate appeal from the judgment, order, or decree may materially advance
                the progress of the case or proceeding in which the appeal is taken;

        and if the court of appeals authorizes the direct appeal of the judgment, order, or decree.

 28 U.SC. § 158(d)(2)(A)(i)–(iii). “If any of the four conditions precedent are met, the bankruptcy

 court shall make the certification per § 158(d)(2)(B)(ii).” In re Adkins, 517 B.R. 698, 699 (Bankr.

 N.D. Tex. 2014).

        Pursuant to § 158(d)(2)(A)(i), the first issue is whether this Court’s Summary Judgment

 Rulings involve a question of law as to which there is no controlling decision of the court of appeals

 for the circuit or of the Supreme Court of the United States, or whether the order involves a matter

 of public importance. First, this Court certifies that the questions presented on appeal are questions

 of law to which there is there is no controlling decision of the Fifth Circuit or the United States




                                                  10
18-05015-cag Doc#135 Filed 04/22/19 Entered 04/22/19 16:54:50 Main Document Pg 11
                                      of 12


 Supreme Court. 7 Second, resolution of the legal issues presented is of public importance. In its

 Summary Judgment Rulings, the Court determined that UCC § 9-301, which deals with conflicts

 of law, required the Court to apply Delaware law, not Texas law, to determine perfection and

 priority of liens among Agent and Texas Producers because the Debtor is an LLC organized under

 Delaware law. The Fifth Circuit’s determination of whether the choice of law provision in UCC §

 9-301 trumps Texas § 9.343 is a matter of public importance for the Texas Producers in this case,

 and for producers of oil and gas in Texas generally, particularly in circumstances where Texas

 producers provide oil and gas to debtors that are organized outside of Texas.

         The next issue under § 158(d)(2)(A)(ii) is whether this case involves resolution of

 conflicting decisions. Here, there are no conflicting decisions. As such, this subsection does not

 justify certification.

         The final issue under § 158(d)(2)(iii) is whether an immediate appeal would materially

 advance the process of the case. An immediate appeal would advance the outcome of Debtor’s

 bankruptcy case. In its bankruptcy case, Debtor has a defined set of assets that are eligible for

 distribution among creditors. The adversary proceeding here between Agent and Producers serves

 as a declaratory judgment action to determine extent, validity, and priority of liens in substantially

 all of those assets. Determination of the questions of law posed in this Memorandum Opinion will

 provide Debtor with the finality necessary to ascertain whether Agent or Texas Producers have a

 perfected, first priority lien on Debtor’s assets.

                                   COPIES OF ORDER AND MEMORANDA

         Attached as “Exhibit A” is the Court’s Memorandum Opinion Granting, In Part and


 7
  The United States Bankruptcy Court for the District of Delaware analyzed similar issues of law in Arrow Oil & Gas,
 Inc. v. SemCrude, L.P. (In re SemCrude, L.P.), 407 B.R. 112 (Bankr. D. Del. 2009). Although this Court performed
 an independent analysis and did not rely on SemCrude to determine the relevant questions of law in its Summary
 Judgment Rulings, Producers contend that the Court’s Summary Judgment Rulings rely improperly on SemCrude.

                                                         11
18-05015-cag Doc#135 Filed 04/22/19 Entered 04/22/19 16:54:50 Main Document Pg 12
                                      of 12


 Denying, In Part Agent’s Motion for Summary Judgment and Alternative Motion for Partial

 Summary Judgment (ECF No. 114).

         Attached as “Exhibit B” is the Court’s Order Granting, In Part and Denying, In Part Agent’s

 Motion for Summary Judgment and Alternative Motion for Partial Summary Judgment (ECF No.

 113).

         Attached as “Exhibit C” is Producers’ Notice of Appeal (ECF No. 119).

         Attached as “Exhibit D” is Producer Group Defendants’ Motion for Leave to Appeal (ECF

 No. 120).

                                    SEPARATE CERTIFICATION

         As required by Rule 8006(f)(5), a separate document contains this Court’s certification.

 Service on the parties under Rule 8003(c)(1) will occur upon entry of the certification and this

 Memorandum Opinion on the docket.

                                                   ###




                                                 12
